PER CURIAM.
Linwood Earl Chandler, a Virginia inmate, appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint under 28 U.S.C.A. § 1915A(b)(1) (West Supp.2001). We have reviewed the record and the district court’s order and agree that Chandler’s complaint fails to state a claim. Accordingly, we dismiss the appeal on the reasoning of the district court. Chandler v. Netherland, No. CA-01-1911 (E.D.Va. Mar. 12, 2002). We also deny Chandler’s *663motion for sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.